DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 28 December 2020 containing remarks and amendments to the claims.
Claims 1-14 are pending.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana (US 2017/0066977) in view of Smith (US 2004/0096382).
Regarding claims 1-8, Rana teaches a method of sweetening a fluid comprising treating the fluid with a hemiformyl of formula R1-O-[CH2-O]x-H [0001], [0007]; wherein R1 is C4-C30 alkyl; and x is from 1 to 9 [0007].
Rana does not explicitly disclose R1 is C1-C3 alkyl.
However, Smith teaches a similar process using similar sweetening agents formed by reaction of alcohols with aldehydes [0018-0019], [0031].  Smith teaches alcohols including ethanol and methanol in additional into butanol (which corresponds to C4 of Rana) [0018-19], [0031].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used ethanol or methanol in place of the butanol of Rana, since Smith teaches such compositions are also known for sweetening similar hydrocarbon feeds.
Regarding claim 9
Regarding claim 10, Rana teaches further adding one or more additional components selected from the group consisting of asphaltene inhibitors, paraffin inhibitors, corrosion inhibitors, emulsifiers, water clarifiers, dispersants, emulsion breakers, hydrogen sulfide scavengers, gas hydrate inhibitors, , surfactants, dispersant, solvents, and any combination thereof [0011].
Regarding claim 11, Rana teaches the surfactant or dispersant is selected from the group consisting of alkyl benzyl ammonium chloride, benzyl cocoalkyl(C12-C18)dimethylammonium chloride, dicocoalkyl (C 12-C1 8)dimethylammonium chloride, ditallow dimethylammonium chloride, di(hydrogenated tallow alkyl)dimethyl quaternary ammonium methyl chloride, methyl bis(2-hydroxyethyl cocoalkyl(C12-Ci8) quaternary ammonium chloride, dimethyl(2-ethyl) tallow ammonium methyl sulfate, n-dodecylbenzyldimethylammonium chloride, n- octadecylbenzyldimethyl ammonium chloride, n-dodecyltrimethylammonium sulfate, soya alkyltrimethylammonium chloride, hydrogenated tallow alkyl (2-ethylhyexyl) dimethyl quaternary ammonium methyl sulfate, and any combination thereof [0011].
Regarding claim 12, Rana teaches adding an odorant [0012].
Regarding claim 13, Rana teaches the fluid is produced or used in a coal-fired process, a waste-water process, a farm, a slaughter house, a land-fill, a municipality waste-water plant, a coking coal process, or a biofuel process [0013].
Regarding claim 14, Rana teaches exclusion of nitrogen containing compounds [0006].
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Rana teaches that the C1-C3 alkyl group is substituted with at least two hydroxyl groups.  Smith does not teach substituted alkyl groups.

In response the Applicant’s arguments, Examiner notes that the claims use “comprising” language, and broadly recite a C1-C3 alkyl group.  The claim language does not specify if the alkyl group is straight, branched, substituted, or unsubstituted.  In this regard, it is not seen where Applicant has distinguished the claim language from the prior art of record.  Further, Smith teaches reaction of formaldehyde (corresponds to CH20 formaldehyde group) and ethyl alcohol (corresponds to when R1 is a C2 alkyl group).  Therefore, it would have been obvious to the person having ordinary skill in the art to have used a composition as claimed, wherein R1 is a C2 alkyl, as disclosed by Smith.  It is not seen where such a modification would result in any new or unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771